Citation Nr: 1733320	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine strain, rated as 20 percent disabling for the period prior to February 21, 2013, and 30 percent disabling thereafter.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling.

3.  Entitlement to an initial increased evaluation for radiculopathy, right upper extremity, rated as 20 percent disabling. 

4.  Entitlement to an initial increased evaluation for radiculopathy, left lower extremity, rated as 10 percent disabling for the period prior to February 21, 2013, and 20 percent thereafter.

5.  Entitlement to an initial increased evaluation for radiculopathy, right lower extremity, rated as 10 percent disabling for the period prior to February 21, 2013, and 20 percent thereafter.

6.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling.

7.  Entitlement to service connection for dizziness (claimed as a neurological condition).

8.  Entitlement to service connection for osteoporosis.

9.  Entitlement to service connection for osteogenesis.

10.  Entitlement to service connection for a thoracic spine disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for kidney disease, claimed as kidney stones.

13.  Entitlement to service connection for a brain disorder, claimed as white fluid around brain cells with increased lesions.

14.  Entitlement to service connection for migraine headaches.

15.  Entitlement to service connection for a psychiatric disorder, to include an adjustment disorder, memory loss, and mood swings.

16.  Entitlement to service connection for left temporomandibular joint disorder.

17.  Entitlement to service connection for right temporomandibular joint disorder.

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Edwin F. Brooks, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1996.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
June 2011 and May 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2013 rating decision granted higher 20 percent ratings for radiculopathy of the left and right lower extremities, and a 30 percent rating for the cervical spine disability, each effective from February 21, 2013.  In February 2017, the RO issued a rating decision granting separate service connection for radiculopathy of the right upper extremity secondary to service-connected cervical strain, and assigning a 20 percent rating effective February 6, 2017.  However, as those increases did not represent a total grant of the benefits sought on appeal, the claims of entitlement to increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased ratings for radiculopathy of the right upper and bilateral lower extremities; service connection for dizziness, a thoracic spine disability, right knee disability, a brain condition, migraines headaches, and a psychiatric disorder; and, a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the thoracolumbar spine.

2.  Prior to February 21, 2013, the Veteran's cervical spine disability was not manifested by forward flexion limited to 15 degrees or favorable ankylosis of the cervical spine.

3.  Since February 21, 2013, the Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine.

4.  The Veteran's left knee disability is manifested by subjective reports of pain and mild instability and, at worst, flexion limited to 100 degrees and full extension.

5.  Osteoporosis was not shown in service or for many years thereafter, and is not otherwise related to service.

6.  The Veteran does not have a diagnosis of osteogenesis.

7.  A kidney disability was not shown in service or for many years thereafter, and is not otherwise related to service

8.  The Veteran does not have diagnoses of right or left temporomandibular joint dysfunction, or any other jaw condition that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease are not met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  For the period prior to February 21, 2013, the criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

3.  For the period since February 21, 2013, the criteria for a disability rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a separate disability rating of 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.100, 3.102, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.100, 3.102, 4.1, 4.2, 4.3, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2016).

6.  The requirements for establishing service connection for osteoporosis have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The requirements for establishing service connection for osteogenesis have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The requirements for establishing service connection for a kidney disorder have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9.  The requirements for establishing service connection for left and right temporomandibular joint dysfunction have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Veteran seeks higher ratings for his lumbar spine, cervical spine, and left knee disabilities.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 . Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

Degenerative or traumatic arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.  Lumbar and Cervical Spine Disabilities

The Veteran contends that higher ratings are warranted for his service-connected lumbar and cervical spine disabilities.  As a preliminary matter, the Board notes that the issues of radiculopathy of the left and right lower extremities and the right upper extremity have been separated out from the increased rating claims being decided herein, and are addressed in the Remand portion below.  As such, symptomatology related to radiculopathy of his bilateral lower and right upper extremities will not be considered when evaluating his lumbar or cervical spine disabilities.  38 C.F.R. § 4.14  (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Regarding the lumbar spine, the Veteran's degenerative disc disease of the lumbar spine is rated as 40 percent disabling under Diagnostic Code 5242, which specifically contemplates degenerative arthritis of the spine and is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Following a review of the record, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's low back disability, as the evidence does not show unfavorable ankylosis of the thoracolumbar spine.  On the contrary, during VA examinations in March 2011, February 2013, and February 2017, the Veteran demonstrated, at worst, forward flexion limited to 20 degrees and extension limited to 15 degrees, even considering pain on motion and additional limitation with repetitive use.  Thus, a higher rating is not warranted based on the VA examinations of record, which consistently show movement of the lumbar spine.

VA treatment notes during the relevant period are also negative for findings of unfavorable ankylosis of the lumbar spine and, further, show the Veteran to remain relatively active.  For example, in March 2013, the Veteran reported that he was helping a friend install hardwood floors the week prior, which likely required the Veteran to bend over.  Although he reported some back pain and associated sensory problems at the time, he did not report any ankylosis nor was any noted on examination.  In May 2015, he reported that he rides a bicycle.  In September 2015, he reported that he walks his dog for an hour in the morning and then again upon returning from work in the evening.  He also reported having installed a doggie door himself.  At that time, there was restricted spinal motion in flexion to "> 45 degrees."  Lateral rotation was also noted to be restricted, although a precise range of motion was not recorded.  No limitation in extension was noted.  

Earlier VA treatment notes similarly document movement of the lumbar spine.  In November 2012, though it was noted that he had difficulty reaching forward due to low back pain and he had pain, he was working full time and going to school.  In September 2012, active range of motion was reasonable and pain free except in lumbar flexion, which the Veteran refused due to fear of pain.  In June 2011, lumbar active range of motion was within full limits in all planes, but was sore/tight at end ranges.  In April 2011, the Veteran complained of back pain on review of systems, but was generally noted to have normal range of motion on musculoskeletal physical examination, and there was no tenderness to palpation of the spine.  Absence evidence of ankylosis of the lumbar spine, VA treatment notes during the period on appeal also do not support entitlement a higher rating.

Thus, as the record shows movement of the lumbar spine, there can be no finding of ankylosis, unfavorable or otherwise, and a higher 50 percent rating is not warranted. 38 C.F.R. § 4.71a .

Nor is there evidence of neurological disability related to the Veteran's lumbar spine other than the already service connected radiculopathy of the lower extremities, as the Veteran denied problems bladder or bowel control, and VA examiners in February 2013 and February 2017 expressly found no evidence of any other neurologic abnormalities or findings related to the lumbar spine.  Thus, a separate rating for neurologic disability associated with the lumbar spine, apart from those already assigned for bilateral lower extremity radiculopathy, is not warranted.

Turning to the Veteran's cervical spine, his cervical spine strain is rated under Diagnostic Code 5237, which specifically contemplates a cervical strain and is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  As noted, ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A higher 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.
 
After a review of the evidence of record, the Board finds that for the period prior to February 21, 2013, a rating in excess of 20 percent is not warranted, as the evidence does not show forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine.  On the contrary, during VA examination in November 2010, forward flexion was limited to no worse than 22 degrees, and the Veteran exhibited full extension and movement in lateral flexion and lateral rotation; indeed, the examiner explicitly found no cervical ankylosis.  Similarly, VA treatment notes show movement of the cervical spine and, though some restriction was noted generally, there is no evidence of forward flexion limited to 15 degrees.  In October 2011, there was pain in cervical spine flexion and extension, supporting movement of the spine, and there was no notation as to any limitation.  In December 2011, there was "slight decreased" range of motion noted in rotation and sidebending, but none noted in flexion.  In September 2012, the Veteran's cervical spine was noted to have full active range of motion with no painful restrictions.  Thus, absent evidence of forward flexion of the cervical spine limited to 15 degrees or favorable ankylosis, a higher rating is not warranted for the period prior to February 21, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Nor is a higher rating warranted for the period from February 21, 2013, as the evidence of record does not show unfavorable ankylosis of the entire cervical spine.  During VA examinations in February 2013 and February 2017, the Veteran exhibited movement of the neck.  In February 2013, he had forward flexion to 10 degrees and extension to 15 degrees, with additional movement in left and right lateral rotation and left and right lateral flexion.  In February 2017, he had forward flexion and extension both to 30 degrees, with additional movement in left and right lateral rotation and left and right lateral flexion.  Thus, as the VA examinations during the relevant period do not show unfavorable ankylosis of the entire cervical spine, they do not support a rating in excess of 30 percent.  Ongoing VA treatment notes during the relevant period from February 21, 2013 also do not show any findings of ankylosis of the cervical spine, despite periodic physical examinations of the neck.

Thus, for the period prior to February 21, 2013, as the record shows movement of the cervical spine and is negative for evidence of forward flexion limited to at least 15 degrees, a rating higher than 20 percent is not warranted.  38 C.F.R. § 4.71a.  Similarly, for the period since February 21, 2013, as the record shows movement of the cervical spine, there can be no finding of ankylosis, unfavorable or otherwise, and a higher 40 percent rating is not warranted.  Id. 

The Board has considered whether a separate rating may be assigned for neurological manifestations of the cervical spine strain in the left upper extremity.  However, VA examiners in February 2013 and February 2017 declined to diagnose radiculopathy of the left upper extremity, even considering the Veteran's subjective left upper extremity complaints.  Notably, imaging performed of the cervical spine in February 2017 was normal and there was no evidence of spinal or foraminal stenosis.  While the Veteran also reported some occasional tingling in the shoulders and arms during VA neurologic treatment in November 2012, radiculopathy was not assessed, and neurologic examination of the upper extremities at that time was normal.  The Board also observes that the Veteran has other conditions that could account for his subjective upper extremity symptoms, including diabetes mellitus, and thus, absent a medical determination that the Veteran's subjective symptoms are the result of cervical radiculopathy, the Board cannot make such a determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments).  Thus, the Board finds that a separate rating for radiculopathy of the left upper extremity is not warranted.  

In finding that higher and separate ratings are not warranted, the Board has also considered the Veteran's subjective reports regarding the severity of his spine disabilities, including the claimed functional impact and reports of flare ups during which he cannot move his neck at all or his low back locks up and he does not want to move.  However, the Board finds the Veteran's subjective reports to be generally unreliable.  As discussed more below in addressing the left knee, the Veteran has been noted to exhibit poor effort during his VA examinations.  Moreover, evidence shows that the Veteran's reports during examinations are seemingly inconsistent with other evidence regarding his abilities.  For example, during a June 2002 VA examination, the Veteran reported significant limitations in his ability to perform physical activity due to his low back disability, including lifting and bending, or sitting, standing, or walking too long.  However, during June 2002 treatment unrelated to his orthopedic disability, the Veteran reported that he had been working on a well outside and in March 2003, while seeking treatment for knee pain, he reported that he "does bend down/work under cars frequently."  In April 2004 he also reported that he was exercising more.  Thus, it appears that the Veteran's reports during VA examinations may be exaggerated and are, at best, questionable and of limited probative value.  

The Board also notes that the Veteran's perception of his disabilities in general do not appear to align with objective evidence.  For example, while the Veteran reported in April 2011 that due to back pain and pain and weakness in his legs, he "can barely walk."  However, he exhibited normal range of motion, and on physical examination there was no tenderness to palpation of the spine, no lower extremity weakness or numbness, and a negative straight leg raising test.  Indeed, the Veteran was noted to ambulate well without assistance.  Similarly, in service, the Veteran's subjective reports and complaints were seemingly questioned in October 1994, when "very questionable LBP" was noted, as Hoover's sign was positive at that time and, while the Veteran complained of pain when bending at 45 degrees, but was able to sit, bending to 90 degrees.  The Board also notes that in September 2015, the Veteran's use of pain medication (versus nonsteroidal anti-inflammatory drug) for his back and knee was questioned, as it was noted that x-rays showed mild or no pathology.  Thus, the Veteran's subjective reports are also considered unreliable and not probative.

In sum, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back and neck disabilities and their impact.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for ratings higher than 40 percent for the lumbar spine, higher than 20 percent for the cervical spine for the period prior to February 21, 2013, and higher than 30 percent for the cervical spine for the period from February 21, 2013.  See Fenderson, 12 Vet. App. at 126.

B.  Left Knee

The Veteran's left knee degenerative joint disease is currently rated as 10 percent disabling based on evidence of arthritis and painful motion, but without limitation of motion to a compensable degree.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5060.  He contends that a higher rating is warranted.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a .  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees. 

Normal flexion and extension of the knee is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Additionally, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-5259 for cartilage impairment.  Essentially, those opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

Initially, the Board finds that, after resolving all doubt in favor of the Veteran, a separate 10 percent rating is warranted for instability of the left knee.  The Veteran described subjective feelings of instability and looseness in the left knee during his March 2011 VA examination.  He also reported use of a knee brace during a February 2013 VA examination, and the February 2017 VA examiner noted that the Veteran "USES KNEE BRACE AND CANE FOR PAIN AND STABILITY."

Despite the lack of objective findings of instability during VA examinations in March 2011, February 2013, and February 2017, the Board finds that, given the February 2017 VA examiner's notation of the Veteran's use of a knee brace for stability, combined with the Veteran's competent subjective reports of feelings of instability, at the very least, the evidence is approximately evenly balanced as to whether the Veteran has instability of the left knee.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a separate 10 percent rating under Diagnostic Code 5257 for slight lateral instability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Absent objective evidence of instability or more severe or frequent complaints, the Board finds that a higher rating is not warranted.  In this regard, the Veteran did not even report instability during his February 2013 VA examination, and ongoing VA treatment notes are negative for complaints of left knee instability.

Turning to manifestations of the left knee disability apart from instability, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, the evidence of record does not show left knee limitation of flexion to 30 degrees or extension limited to 15 degrees to warrant a higher 30 percent rating under either Diagnostic Code 5260 or 5261.  During VA examinations in March 2011, February 2013, and February 2017, limitation of flexion was limited to, at worst, 100 degrees, even considering pain and repetitive use.  Extension of the left knee during those examinations was full, even considering pain and repetitive use.  Thus, a higher rating is not warranted based on limitation of flexion or extension.  Nor are separate ratings warranted for limited flexion or limited extension, as the examinations did not show limitation of flexion or extension to even a compensable degree.  

Ongoing VA treatment notes are similarly negative for findings of limitation of left knee motion sufficient to warrant a higher rating under Diagnostic Code 5260 or 5261.  In November 2012, active range of motion was noted to be within full limits in all joints of the lower extremities, in all planes.  At that time he was also noted to have a normal gait, and in evaluating station, the Veteran performed a slow knee bend down and up, which was within normal limits.  More recently, in September 2015, at which time the Veteran complained of pain and a popping sensation in movement of the bilateral knee, he denied restriction of movement and there was full range of motion on physical examination.  

In sum, since the Veteran has had pain on motion, consistent with 38 C.F.R. § 4.59, a 10 percent rating for limitation/painful motion on flexion has been assigned. However, even considering the Veteran's complaints of pain, his left knee has not been limited to anywhere near 30 degrees of flexion, or 15 degrees of extension. Indeed, compensable limitation of motion has not been shown.  Thus, a higher rating or separate ratings are not warranted based on limitation of flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes Diagnostic Codes 5258-5259, which concern injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The Veteran has not reported undergoing this type of surgery and there is no indication of record suggesting such. 

Nor does the evidence support a higher rating under any other diagnostic code, as there is no evidence of ankylosis; dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion; or malunion of the tibia or fibula with moderate knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes, 5256, 5258, 5262. The Board acknowledges the Veteran's reports of locking episodes.  Indeed, during a March 2011 VA examination, the Veteran reported daily episodes of locking.  Nevertheless, the evidence does not show locking caused by or associated with dislocated cartilage or effusion.  VA examination reports in March 2011, February 2013, and February 2017 document no evidence of effusion or dislocation, and further note an absence of such findings on imaging of the left knee.  The Board also finds it significant that VA treatment notes during the period on appeal are silent for evidence or complaints of dislocation, locking, or effusion in the left knee.  Thus, notwithstanding the Veteran's reports of locking, the Board finds that a higher rating is not warranted under Diagnostic Code 5258, particularly in the absence of evidence of dislocation and/or effusion.

The Board also acknowledges that the February 2017 VA examiner remarked "SEVERITY MODERATE" on the examination report.  Nevertheless, the Board finds that a higher rating is not warranted under Diagnostic Code 5262 for moderate knee disability without underlying malunion of the tibia or fibula required by that code's rating criteria.  Here, imaging of the left knee has failed to evidence any malunion and, instead, shows only "very mild medial compartment degenerative narrowing."  The Board also finds the finding of moderate severity to be inconsistent with the remainder of the examination report, which shows full motor strength, full extension, flexion limited to 110 degrees, and no objective evidence of instability.  Even so, an examiner's characterization of a disability is not binding on the Board, and the question of the degree of impairment caused by a disability for rating purposes is a legal rather than medical one.  38 C.F.R. 
§ 3.100(a)(2016).  

Finally, as discussed in relation to the low back and cervical spine, the Board finds generally that the Veteran's subjective reports of symptoms and reports regarding functional impact and flare-ups to be generally unreliable and therefore not probative.

In sum, the Board finds that a separate 10 percent rating is warranted for the left knee disability based upon evidence of slight instability, but that higher or separate ratings are not warranted under any other diagnostic codes during the entire period on appeal.

II.  Service Connection

The Veteran seeks service connection for a bilateral jaw disability claimed as temporomandibular joint dysfunction (TMJ), osteogenesis, osteoporosis, and a kidney disorder, though he has not specified his theories of contention for those disabilities.  After review of the record, the Board finds that service connection is not warranted for any of those disabilities.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and kidney calculi (or stones) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

A. Jaw Disability and Osteogenesis

Initially, regarding the bilateral jaw disability, the medical evidence of record dating since the filing of the November 2010 claim does not reflect a currently diagnosed right or left jaw condition, to include temporomandibular joint dysfunction, during the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).   Similarly, the record does not show any diagnosis of osteogenesis. 

On the contrary, ongoing VA treatment notes during or proximate to the relevant period are silent for complaints or findings related to a jaw disability, to include as related to service.  Indeed, in October 2008 and March 2010, the Veteran affirmatively denied jaw pain.  Though in October 2010, he did report a prior injury to the jaw, he reported that he hit his jaw on the steering wheel during a motor vehicle accident in 2007, over 10 years after service.  He did not offer any current jaw complaints, and no diagnosis of TMJ or any other jaw disability was made at that time.  The only other references to the jaw in the record during the period on appeal relate to normal findings on neurologic examination.  For example, in November 2012, during a cranial nerve examination, jaw movement was noted as normal, and during a similar examination in October 2015, the Veteran was noted to have symmetric jaw movements.  Though there was some decreased pinprick sensation on the left in the trigeminal nerve in November 2012, in October 2015, there was full and equal sensation to the face, and notably, such is a neurologic finding and no jaw disability including joint dysfunction was diagnosed as a result.  

Similarly, ongoing VA treatment notes and VA examination reports are negative for a diagnosis of osteogenesis.  While they show that the Veteran has undergone testing, including bone mineral density determinations in December 2009 and February 2013 that revealed osteopenia and osteoporosis, the medical evidence does not show any assessment of, or even reference to possible osteogenesis.

The Veteran has not submitted any additional evidence supporting a diagnosed jaw disability or osteogenesis during the period on appeal, despite requests for the same.  In this regard, because on his November 2010 claim for various conditions, including TMJ and osteogenesis, he checked the "YES" box indicating that he generally has private treatment records, requests for sources of private treatment were sent to the Veteran, including in March 2011.  Despite the request, he has only identified private treatment related to kidney stones in 2001, and only completed an authorization for the release of those private records.  Furthermore, the Veteran was notified via the June 2011 rating decision that his claims were denied based on an absence of evidence showing a diagnosis.  Yet, he has not submitted any evidence of a current disability.  Nor has he identified any other sources of private treatment, to include related to any jaw disability or osteogenesis, and, in October 2010, he stated he that he has gone to the VA for treatment for 14 years and has not had any private treatment. 

Even if the Board were to liberally construe the Veteran's filing of a claim for right and left TMJ as supporting the presence of jaw pain, which, as noted, is not documented elsewhere in the record, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Although the Board acknowledges the Veteran's belief that he suffers from left and right TMJ and osteogenesis that are related to service, jaw symptoms can have numerous causes, and osteogenesis is not an observable condition.  Medical expertise and clinical testing is typically required to determine the underlying disorder and etiology of symptoms, and to diagnosis a bone condition.  The Board recognizes that the Veteran was noted to be a medical assistant at one point in the record.  However, the record does not reflect that he has had training with the necessary level of medical expertise to competently determine the underlying cause of any jaw symptoms, or to diagnose osteogenesis or any jaw disability and relate that disability to service.  Rather, those are complex medical matters that involve clinical tests to adequately analyze the anatomical processes involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

And, as previously noted, even if the Veteran had been shown to have a jaw disability during the appeal period, he has reported a jaw injury that occurred post service in 2007, and STRs are silent for jaw complaints.  Ongoing post-service treatment notes dated prior to 2007 are also silent for jaw complaints, and the Veteran routinely and affirmatively denied complaints other than those related to back or acute problems such as poison ivy, including in November 2001 ("NO OTHER COMPLAINTS AND ROS IS OTHERWISE NEGATIVE"), May 2002 ("Offers no c/o discomfort today"), June 2002 ("no other significant problems"), and June 2003 ("No other complaints, ROS otherwise negative").  Even during private urology treatment in October 2001, in reporting his past medical history, he reported back pain and recurrent sinus and middle ear problems, but no history of jaw problems.  Thus, even if the Board was to concede current jaw disability, there is competent and credible evidence that shows that the Veteran's jaw symptoms arose post-service, notably after a post-service motor vehicle accident in which the Veteran hit his jaw on a steering wheel, and there is an absence of competent and credible evidence that any jaw disability is related to service.  In any event, his opinion as to the existence of a current jaw disability or osteogenesis and its cause is not competent medical evidence. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.S. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent and probative evidence indicating the Veteran has a current jaw disability that is related to service, or a current diagnosis of osteogenesis, the preponderance of the evidence is against the osteogenesis and right and left jaw claims, and service connection is not warranted for those disabilities. 

B. Kidney Disability

Turning to the Veteran's claimed kidney condition, the record shows that the Veteran has a current kidney disability.  Specifically, VA treatment notes show a diagnosis of stage II chronic kidney disease.  Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether a kidney disability manifested in service or within the presumptive period, or whether a kidney disability is otherwise related to service. 

The Veteran's service treatment records, including the August 1995 examination for purposes of separation/Medical Evaluation Board, are negative for complaints or treatment for a kidney disability or a diagnosis of a kidney disability.  The examination report further shows that all laboratory findings, including urinalysis, were negative or within normal limits.  Thus, the evidence does not support that a chronic kidney condition manifested in service.

Nor does the evidence support that the Veteran's kidney condition manifested during the presumptive period after service.  The first medical record of kidney-related complaints does not appear in the record until October 2001, over five years after the Veteran's separation.  At that time, the Veteran was noted to have been found to have kidney stones in August 2001.  Those records are consistent with the Veteran's subsequent reports during September 2010 VA treatment of first passing a kidney stone in 2001.  What is more, during the initial October 2001 private urological treatment the Veteran did not report a prior history of kidney problems or stones, though he reported other chronic problems.  While he did state that he had pain one and three years prior without clear passage of a stone, notwithstanding that the Veteran is not competent to attribute that earlier pain to his kidney disability diagnosed in 2001, that report would still place the earliest onset of kidney problems in 1998, which is still over two years post service.  Thus, the competent and credible medical evidence does not support an onset of kidney calculi or a chronic kidney condition within the presumptive period.

Finally, there is no competent evidence that the Veteran's kidney disease is otherwise related to service.  The Veteran has not clarified his contentions in that respect, despite providing further detail regarding other claims.  Similarly, neither the private treatment records nor the VA treatment records pertaining to the Veteran's kidney problems suggest that the Veteran's kidney problems may be associated with his service.  The Board is cognizant that the Veteran has not been afforded a VA examination concerning his kidney condition.  In this case, however, the Board finds that no examination is necessary in as there is no competent evidence indicating that this disability may be associated with service.  To the extent that the Veteran has asserted that his kidney condition is related to service, such a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board recognizes that the Veteran was also treated privately at the Emergency Department in August 2001 for his kidney stones, and those records have not been obtained.  Nevertheless, they were reviewed by the October 2001 private urologist, who detailed the Veteran's relevant medical history, and there is nothing in the initial medical report or elsewhere in the record to suggest that those records would otherwise relate the Veteran's kidney problems to service or within the presumptive period.  The Veteran statements, even during his initial October 2001 private urological treatment consistently place the onset of his kidney problems post-service, with passing his first stone around August 2001.  Thus, the Board finds that remanding for those records would serve no benefit to the Veteran.

In sum, the most probative and competent evidence of record places an onset of kidney problems years after the Veteran's service, and fails to otherwise show that any kidney disability is related to service.

C. Osteoporosis

The Veteran contends that he has osteoporosis that is related to service, though he has not specified the basis for that contention either.

The record shows a current diagnosis.  In this regard, VA treatment notes show that in December 2009, the Veteran underwent a bone mineral density determination that revealed osteopenia and osteoporosis, and subsequent treatment records dated in March 2009 and March 2010 show a continued diagnosis of osteoporosis.  However, the Veteran's claim must be denied because there is no competent and credible evidence that the Veteran's osteoporosis first manifested in or is otherwise related to service.  

First, there is no evidence of in-service incurrence.  While service treatment records do show that the Veteran had mild degenerative changes in the lumbar spine and sacroiliitis in service, they are negative for evidence of osteoporosis.  Significantly, the Veteran underwent diagnostic testing in service for various orthopedic complaints, including x-rays, MRI, and even a nuclear bone scan of the lumbar spine in service in May 1995, which was normal.  Nevertheless, his service treatment records, including the August 1995 examination for purposes of separation/Medical Evaluation Board, are negative for complaints, treatment, or diagnosis of osteoporosis.  Thus, in-service incurrence is not established.

Second, there is no competent and credible evidence that the Veteran's osteoporosis is otherwise related to service.  The record shows that osteoporosis was diagnosed pursuant to a bone mineral density determination in December 2009, over 13 years post service.  At the time of diagnosis, there was no mention of the Veteran's osteoporosis being related to his military service.  Furthermore, records prior to the December 2009 diagnosis are negative for evidence of osteoporosis, despite showing that the Veteran underwent post-service diagnostic imaging for orthopedic complaints. While such testing showed mild degenerative changes in the lumbar spine or was otherwise normal, including a July 1998 bone scan, it did not result in any diagnosis of osteoporosis.  

Indeed, other than the Veteran's claim, nothing in the records suggest such an association, and the Veteran has not elaborated on that contention.  In fact, the available evidence tends to support an association between the Veteran's osteoporosis and a Vitamin D deficiency as well as rare genetic syndrome the Veteran was diagnosed with in June 2009.  For example, a VA treatment record dated in January 2011 shows that the Veteran was found to have a Vitamin D deficiency and was on testosterone for primary hypogonadism secondary to "the XX switch in chromosomes," and for his osteoporosis, was taking Vitamin D, calcium supplements, and testosterone.  Regardless, there is nothing in the VA treatment notes, or elsewhere in the medical record, even suggesting an association between the Veteran's osteoporosis and his active service.

To the extent that the Veteran believes that his osteoporosis is related to service, he has not explained why he believes that despite providing further detail regarding other claims, and he is not competent to provide such an opinion.  See Jandreau, 492 F.3d at 1376-77.  And, as the treatment records pertaining to the Veteran's osteoporosis do not suggest that the condition may be associated with the Veteran's service, the Board finds that the duty to provide an examination has not been triggered.  The conclusory generalized lay statement by the Veteran alleging nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters, 601 F.3d at 2178. 

In sum, while the record shows a current diagnosis of osteoporosis, there is no competent evidence of in-service incurrence or a nexus between osteoporosis and service.  Thus, the service connection is denied.

In reaching all of the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's service connection claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. Other Considerations 

As a final matter, the Board finds that remand for new examinations for the lumbar spine, cervical spine, and left knee, are not necessary, despite a recent Court holding and despite an assertion by the Veteran in March 2017 that the February 2017 VA examinations were inadequate.  Nor is remand of any of the claims decided herein necessary for Social Security disability records.

First, the Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Board has reviewed the examination reports of record and finds that there is no need for new examinations despite a lack of full compliance with § 4.59 and the Court's holding in Correia.  

Concerning the lumbar spine and cervical spine from February 21, 2013, the evidence must show ankylosis in order to warrant a higher rating, and there is nothing to suggest that the Veteran's spinal segments have ankylosed since February 2017.  And, even considering pain with weightbearing, as the Veteran demonstrated such during his February 2017 VA examination, he still exhibited range of motion in various planes of the lumbar spine.  There is also nothing in the record to suggest that the Veteran experiences pain in his cervical spine with weight-bearing, or that passive range of motion would be worse than active.  Moreover, given the Veteran's history of poor compliance during examinations, the Board finds that remand for a new examination would serve no purpose except to delay the Veteran's appeal.

Concerning the left knee, the Veteran's opposite joint - or, right knee- here is not undamaged and, even so, the examination reports of record document corresponding findings for the right knee.  To the extent that the examination reports, including the most recent February 2017 VA examination report, recorded active ROM of the left knee but not passive motion, and did not record range of motion in weightbearing despite noting pain, the Board finds no prejudice.  This is because there is no evidence of record which suggests that passive motion of the left knee would be worse than active, or that with weight-bearing, the left knee would be more limited to even close to approximating 30 degrees of flexion, 15 degrees of extension, or even compensable limitation in either plane, as is required for a higher or separate ratings.  

To this point, the Board observes that in July 2009, at which time the Veteran exhibited more severe limitation of flexion and extension of the left knee, suggesting a worse disability than during the period on appeal, range of motion on weightbearing was performed and was notably improved from range of motion when not weight bearing.  Specifically, while on testing the Veteran was noted to have right and left active flexion limited to 90 and 80 degrees respectively during the examination, he was observed to have right and left knee flexion to 140 degrees and 120 degrees, respectively, while squatting and bearing weight.  Such evidence suggests that the Veteran's range of motion is actually improved in weightbearing.  The Board also finds it significant that, as noted, the Veteran has been observed during his VA examinations to exhibit poor effort, albeit due to fear of pain, and that his efforts during examination are seemingly contradicted by findings during VA treatment.  In this regard, range of motion testing during VA treatment has generally been within normal limits and, while the Veteran has reported during his March 2011 and February 2013 VA examinations that he is unable to ride a bicycle due to his left knee symptoms, during May 2015 VA treatment, the Veteran reported that he does ride a bicycle.

Second, to the extent that the Veteran contends that the February 2017 VA examinations were inadequate, alleging he was only seen for 10 minutes and did not take his shoes off, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292   (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The results of the February 2017 VA examinations do not support the Veteran's claims of entitlement to increase ratings and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony."). 

Moreover, the examinations were conducted by clinicians who detailed the Veteran's assertions, obtained an accurate history, and conducted all appropriate testing, including imaging.  Subsequently, the physicians rendered diagnoses and/or opinions, which were based upon examination, diagnostic testing, consideration of the Veteran's prior medical history, and contained explanation.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the February 2017 VA examinations.  And, in fact, the Board affirmatively finds that the VA examinations are adequate and provide sufficient medical evidence to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, 21 Vet. App. at 311.

Concerning Social Security Administration (SSA) records, the Board notes that during his March 2011 VA examination, the Veteran reported that he had applied for SSA disability benefits.  He also reported in July 1998 that he had been denied SSA disability benefits.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, nothing supports that any SSA records, should they exist, have a reasonable possibility of helping any of the claims decided herein.  In this regard, the Veteran has a multitude of nonservice-connected health issues, and the record supports that any records that potentially exist either predate the period on appeal and/or relate to the low back for which service connection has been established.  There is nothing that suggests they could support entitlement to a higher rating for the low back disability, or support any other claim of entitlement addressed in this decision.  The Veteran has identified sources of treatment related to his disabilities during the period on appeal and those records have been obtained; he has not alleged that records related to any application for SSA disability benefits are relevant in any way, or have a reasonable possibility of substantiating the Veteran's claims decided herein.  As such, VA has no obligation to obtain any Social Security records.  38 C.F.R. § 3.159(c).

As a final matter, the Board recognizes the timing of the Veteran's period of service during the Gulf War.  Nevertheless, the record does not show that the Veteran served in Southwest Asia, nor does he otherwise allege such service, such that the provisions regarding undiagnosed illness apply.  While his separation from service shows foreign service, available service medical and personnel records and post-service treatment records reference Japan and Somalia and, in November 2012, upon prompting for information related to deployments in support of Operation Enduring Freedom and Operation Iraqi Freedom, it was noted to be "not applicable" and the Veteran denied deployments.  Thus, the Board finds that no development is necessary with respect to Gulf War service in Southwest Asia.






ORDER

A rating in excess of 40 percent for the lumbar spine disability is denied.

For the period prior to February 21, 2013, a rating in excess of 20 percent for the cervical spine disability is denied.

For the period from February 21, 2013, a rating in excess of 30 percent for the cervical spine disability is denied.

A separate 10 percent rating for left knee instability is granted.

A rating in excess of 10 percent for the left knee disability is denied.

Service connection for osteoporosis is denied.

Service connection for osteogenesis is denied.

Service connection for a kidney disability is denied. 

Service connection for right temporomandibular joint dysfunction is denied.

Service connection for left temporomandibular joint dysfunction is denied.


REMAND

Additional development is required prior to adjudication of the radiculopathy increased rating claims on appeal, as well as the claims of entitlement to service connection for dizziness (also claimed as a neurologic condition), a thoracic spine disability, a right knee disability, a brain disorder, migraine headaches, and a psychiatric disorder, and entitlement to a TDIU.

Initially, given various statements made by the Veteran regarding events in service to which he attributes various disabilities on appeal but are not documented in the service treatment records, the Board finds that personnel records should be obtained to determine if the claimed events are consistent with the Veteran's service.  In this regard, during VA treatment in January 2013 and October 2013, the Veteran reported head injuries and/or loss of consciousness as occurring during service while jumping out of a helicopter in 1992, after falling while "clearing houses" during a training exercise in 1993, and after slipping on ice and hitting his head on ice during snow training in Japan in 1995.  He also has reported sustaining a head injury during a fall down stairs in service.  Notably, in December 2012, the Veteran  denied seeking treatment in service for the injuries claimed as a result of these incidents (and even affirmatively denied a history of head injury during his August 1995 separation examination), and thus, the Board finds that efforts to seek out additional service treatment records is not necessary.  Nevertheless, the Veteran's complete service personnel records should be obtained.

Next, it appears that there are outstanding relevant records.  Foremost, regarding the Veteran's claim for a TDIU, the record shows he has been involved with Vocational Rehabilitation and Employment services (VRE), as was noted during April 2012 VA treatment.  However, his VRE folder has not yet been obtained, and such should be accomplished on remand.  Additionally, the Board observes that in February 2010, the Veteran reported that he had a "job accident" in 2007 and filed a Workman's Compensation claim.  He also was involved in a motor vehicle accident sometime around May or July 2007, though it is not clear whether those two incidents are related.  In any event, the year 2007 is also when the Veteran has, at times in the record, reported an onset of various disabilities on appeal.  For example, in June 2010, he reported that he first noticed anxiety in 2007.  During December 2009 VA treatment he reported back pain between his shoulder blades since his motor vehicle accident in 2007, and felt that the mid thoracic pain was a flare-up of past injury sustained in the 2007 MVA.  The record also shows that in 2007, the Veteran was told he had fluid in his brain and was found to have white matter lesions in his brain.  Although he has also denied head injury associated that motor vehicle accident, the Board finds it significant that the Veteran underwent imaging of his brain at the time, suggesting that a head injury was, in fact, sustained.  Furthermore, a February 2011 VA treatment note discusses the Veteran's dreams in the context of a patient with a history of head trauma related to MVA.  In any event, on remand, relevant records relating to any Workman's Compensation claim and the 2007 motor vehicle accident should be obtained.

Additionally, it appears that there are outstanding VA and/or private treatment records.  In this regard, the record supports that the Veteran's migraine disability was diagnosed in 2005, that he underwent imaging of the thoracic spine and the brain in 2007, perhaps in connection with the motor vehicle accident.  Also in February 2010, the Veteran reported seeing outpatient psychiatrists in 2007 and 2008.  However, treatment records dating from 2005 to 2008 are outstanding.  As they appear to be relevant to claims on appeal, they should be obtained on remand.

Concerning increased ratings for radiculopathy of the right upper and bilateral lower extremities, the Veteran was recently examined in February 2017.  However, the Board finds that a new examination is necessary in order to determine whether or to what extent the Veteran's right upper and bilateral lower extremity symptoms are attributable to radiculopathy.  In this regard, in July 2012, it was noted that the Veteran's symptoms of paresthesias correlate with the bilateral parietal lobe lesion seen on MRI.  Similarly, in May 2013, it was noted that the Veteran had bilateral lower extremity weakness and paresthesias, and bilateral upper extremity paresthesias "in the setting of diffuse deep white matter T2/flair hyperintensities..." 

Given the foregoing, the Board finds that a new examination is necessary to determine to the extent possible, the Veteran's symptoms are attributable to radiculopathy versus another cause.  The Board notes that when it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Next, turning the service connection claims, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Initially, the record shows in-service complaints of dizziness.  For example, in October 1994 he reported getting "dizzy at times" and during his August 1995 separation examination, he stated that, after a certain walking distance, he feels dizzy and has shortness of breath.  He currently also reports episodes or spells of dizziness, sometimes with migraines but also without, including in December 2009.  The Board also observes that he is prescribed medications that warn of dizziness as a side effect, but note that he complained of dizziness prior to prescription of such medications.  Given evidence of complaints in service and current complaints, an examination is warranted.

Turning to the thoracic spine, while the Veteran attributes his thoracic spine disability to service, prior to filing his claim for benefits, he reported a post-service onset for his thoracic spine symptoms.  In this regard, in May 2009, the Veteran called VA seeking treatment for "new sx of mid back pain located b/w his scapula..."  In December 2009, he reported that he had the thoracic pain since his 2007 MVA.  During a subsequent March 2011 VA examination, he reported injury to the thoracic spine as a result of the May 2007 MVA, though he indicated that an old injury was found at that time.  However, to that end, the Board notes that in December 2009, at which time an "age indeterminate compression deformity" of the T7 vertebral body was noted on imaging, it was also noted that "this finding was not present on chest x-ray 7/17/09..."  In any event, given the evidence of other back complaints in service, and as the Veteran is currently service-connected for cervical and lumbar spine disabilities, the Board finds that a VA examination and opinion are necessary to determine whether the thoracic spine disability is related to service, or was caused or aggravated by a service-connected disability.

Next, regarding the right knee disability, the Board observes right knee complaints since around March 2003.  However, it is unclear whether the Veteran has a right knee disability, to include one that is related to a service-connected disability.  In this regard, on VA examination in February 2017, the VA examiner noted decreased range of motion in the right knee that "may be related to back issues."   Similarly, during prior May 2011 VA examination, it was noted that the Veteran's range of motion of the right knee was limited by back pain and considered normal for him, and was otherwise "entirely normal."  Nevertheless, the record shows right knee pain since at least 2003, and the Board finds that an examination is necessary to determine whether the Veteran has a right knee disability, unrelated to radiculopathy or the lumbar spine disability and, if so, whether any such disability is related to service or a service-connected disability.

The Board next finds that an examination is necessary to address the Veteran's claimed brain condition, headaches, and psychiatric disability.  The record shows current disabilities, as white matter lesions were found in the Veteran's brain in 2007, and he has been diagnosed with tension and migraine headaches.  He also receives ongoing mental health treatment for psychiatric problems, including an adjustment disorder.  Additionally, concerning the psychiatric claim, despite a normal August 1995 mental status examination for purposes of Medical Evaluation Board, service treatment records show that during his August 1995 separation examination, the Veteran reported frequent trouble sleeping and nervous trouble.  He clarified that he had stress and nervousness related to his low back disability.  Given the in-service complaints and current psychiatric diagnosis, an examination is warranted. 

Regarding the brain and headache claims, the Veteran has reported sustaining a head injuries and experiencing headaches during service.  However, the Board observes that the Veteran affirmatively denied both a head injury and frequent and severe headaches at separation in August 1995, despite positively reporting a number of other conditions, indicating "DON'T KNOW" for others, and providing detailed explanations regarding the same.  The Board also notes that in February 2010, the Veteran reported that he had experienced headaches since "early life."  In any event, contrariwise, while the Veteran has denied sustaining a head injury in connection with this 2007 MVA, other evidence contradicts that assertion, including February 2010 and February 2011 notations of head trauma related to the 2007 MVA, and the fact that the Veteran underwent imaging of his head following his 2007 MVA.  

Nevertheless, the Board notes that in March 1997, just over a year after the Veteran's separation from service, the Veteran reported memory impairments and changes in his personality since his accident in service in which he injured his low back, and he was assessed with a psychophysiological  disorder, not otherwise specified.  In April 1997, he was going to undergo a neuropsychological assessment to evaluate potential cognitive ramifications of his low back injury.  Based on the foregoing, the Board finds that an examination and opinion are necessary to address whether the Veteran's current brain condition had its onset during service.

Furthermore, concerning headaches, other evidence suggests that the Veteran's headaches are possibly related to his cervical spine disability, or to his brain lesions and thus, intertwined with his brain disorder service connection claim.  For example, in February 2010, it was noted that "it is likely these lesions have, at least in part, been related to his headache disorder," and in November 2012, it was noted that his headaches could be vascular in origin given the lesions on MRI.  The Board also notes that during a July 2009 VA examination, the Veteran reported that he experiences headaches from his neck pain.  To the extent that STRs do document a complaint of headaches, such as in August 1993, the complaint was offered in connection with a flu syndrome.  While the Veteran's headaches were addressed during a February 2013 VA examination, no etiological opinion was offered and the examiner appears to have simply documented the Veteran's lay reports of cervical spine related headaches.  In any event, the Board finds that an examination and medical opinion are warranted to address the Veteran's claimed headache disability.  

Finally, given the complex nature of the Veteran's nonservice-connected disabilities, the Veteran should be afforded an examination to determine the functional impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Veteran should also submit an updated VA Form 21-8940, as his most recent one was submitted in 2011 and ongoing VA treatment notes suggest employment since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include any and all records related to his 2007 motor vehicle accident (including imaging of the thoracic spine and brain) and records relating to a Workman's Compensation claim filed in relation to a 2007 work accident.  Advise the Veteran that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  

After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3.  Obtain all outstanding VA treatment records dating from 2005 through 2008, as well as updated treatment records, and associate them with the claims file.

4.  Obtain and associate the Veteran's Vocational Rehabilitation and Employment services folder.

5.  Ask the Veteran to file an updated VA Form 21-8940 detailing his work history throughout the appeal.

6.  Request from the SSA copies of the records pertinent to the Veteran's claims for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

7.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, schedule the Veteran for an ENT examination to determine the nature and etiology of his dizziness.  If the ENT determines that a neurological examination is more appropriate, one should be scheduled.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following a review of the claims file, the examiner should provide the following:

a.  Diagnose all disorders manifested by dizziness.

b.  For each diagnosed disorder, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder arose in service, or is otherwise related to service, to include complaints of dizziness reported in October 1994 and during an August 1995 separation examination.

The examiner should explain the medical basis for any conclusion reached.

8.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any thoracic spine disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following a review of the claims file, the examiner should provide the following:

a.  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thoracic spine disability, to include a T7 compression fracture, arose in service, or is otherwise related to service.  In providing the foregoing opinion, please address the significance of the December 2009 notation of an age indeterminate T7 compression fracture, as well as the notation that the finding was not present on prior imaging in July 2009.

b.  If not related to service, state whether it is at least as likely as not (50 percent probability or greater) that any thoracic spine disability was caused by a service-connected disability, to include lumbar and/or cervical spine disabilities.  Please explain why or why not.

c.  If the thoracic spine disability was not caused by a service-connected disability, state whether it is at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include lumbar and/or cervical spine disabilities.  Please explain why or why not.

If you find that a thoracic spine disability has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

9.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of any right knee disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following a review of the claims file, the examiner should provide the following:

a.  Diagnose any right knee disability.  Specifically, state whether the Veteran has signs and symptoms of a right knee disability separate from his lower extremity radiculopathy.

b.  For each disability diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder arose in service, or is otherwise related to service.

c.  If not related to service, state whether it is at least as likely as not (50 percent probability or greater) that any right knee disability was caused by a service-connected disability.  Please explain why or why not.

d.  If a right knee disability was not caused by a service-connected disability, state whether it is at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability.  Please explain why or why not.

If you find that a right knee disability has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

10.  Schedule the Veteran for a VA neurological examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following a review of the claims file, the examiner should provide the following:

a.  To the extent possible, state whether and to what degree the Veteran's right upper and bilateral lower extremity radiculopathy signs and symptoms may be differentiated from those associated with the nonservice-connected disability.  If the manifestations cannot clearly be distinguished, the examiner should so state.

b.  Diagnose any brain and headache disabilities found on examination and shown in the record.  The examiner should address the significance of the brain lesions found on imaging in 2007.  

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

c.  For each disability diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability arose in service, or is otherwise related to service.  

In providing the foregoing opinion, the examiner should address the Veteran's March and April 1997 reports of personality changes and reference to cognitive changes following his low back injury in service.  However, for purposes of the opinion, the Board does not find credible the Veteran's reports of sustaining a head injury in service.

d.  If not related to service, for each diagnosed disability, state whether it is at least as likely as not (50 percent probability or greater) that any brain or headache disability was caused by a service-connected disability.  

Please explain why or why not.  In providing the foregoing, the examiner should address the Veteran's complaints of headaches related to his neck pain during VA examinations, as well as evidence suggesting the Veteran's headaches could be related to his brain lesions.

e.  If a brain disorder or headache disability was not caused by a service-connected disability, state whether it is at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability.  Please explain why or why not.

If you find that a brain disorder or headache disability has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

11.  Schedule the Veteran for a VA examination to determine the nature and etiology of an psychiatric disorder.  After reviewing the claims file, examining the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a.  Diagnose all psychiatric disorders found on examination and in the record during the relevant period on appeal.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of November 2010 claim filing meet the criteria for a "current" diagnosis.

b.  For each diagnosis rendered, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability arose in service, or is otherwise related to service.  

In providing the foregoing opinion, the examiner should address the Veteran's August 1995 reports of trouble sleeping, nervousness, and stress.

c.  If not related to service, for each psychiatric diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder was caused by a service-connected disability or combined service-connected disabilities.  Please explain why or why not.  

d.  If a psychiatric disorder was not caused by a service-connected disability, state whether it is at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability or combined service-connected disabilities.  Please explain why or why not.

If you find that a psychiatric disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

12.  Schedule the Veteran for an examination by a physician for the purpose of determining the functional impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The physician is asked to evaluate the extent to which the Veteran's service-connected disabilities (lumbar and cervical spine disabilities, radiculopathy right upper and bilateral lower extremities, DJD of the left knee, tinnitus, left ear hearing loss, and any additional disability granted pursuant to this remand), separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The physician's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

All findings and conclusions should be set forth in a legible report.

13.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


